Citation Nr: 1410065	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision the RO denied a claim of service connection for bilateral hearing loss.  

In a June 2010 rating decision, the RO denied a claim of service connection for tinnitus.  

The Veteran testified at a personal hearing in December 2013 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is in the Veteran's VA electronic claims file and has been reviewed.  At the hearing there was a preliminary discussion as to whether the Veteran's claim of service connection for tinnitus is currently on appeal given that no formal Notice of Disagreement was timely filed.  

Upon further review of the evidence in the claims file, however, it appears that the June 2010 rating decision did not become final because new and material evidence was received approximately 6 months after the RO issued the decision.  Specifically, the January 2011 VA examiner specifically indicated that the etiology of the tinnitus was at least as likely as not associated with the hearing loss.  This opinion, along with the Veteran's belief that the two issues were one in the same, is enough to trigger an appeal as to the issue of tinnitus because (1) the two issues are inextricably intertwined; and, (2) the examination finding of a relationship between the hearing loss and tinnitus, and the Veteran's statements, constitute new and material evidence that was received within the one year period following notice of the June 2010 decision.  See 38 C.F.R. § 3.156(b).  

In addition to the paper claims file, there is a Virtual electronic claims file associated with the Veteran's claim.  The documents in this file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file, irrelevant to the issues on appeal, or are separately identified and summarized below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports in-service noise exposure from in-service use of a 5-inch 38 gun mount without hearing protection.  In a July 2009 statement, the Veteran asserted that his gun captain (gunner's mate) would not let him wear hearing protection because he claimed that nobody would be able to hear his commands.  

In a May 2010 statement, the Veteran's wife reported that she was present when the Veteran could not hear for three days after firing the weapons in service and that he still had ringing in the ears a week later.

Audiometric test results from April 1979 indicate that the Veteran's hearing for "speech" sounds was essentially within normal limits; at higher pitches he had some hearing loss.  It is not clear whether the Veteran was tested for speech recognition in terms of the rating schedule.  (See 38 C.F.R. § 3.385).  

A VA examiner opined in January 2011 that the Veteran's current hearing loss was less likely related to in-service noise exposure and more likely due to post-service occupational noise.  The examiner noted that the Veteran had normal hearing at entry into service, citing the audiometric examination results indicated on the entrance examination.  The examiner also noted normal hearing at separation, citing the Veteran's whispered voice test results on the separation physical.  

A private audiology report from August 2013 notes the Veteran's reports of military noise exposure and hearing loss since 1978 with bilateral tinnitus for many years as well.  The examiner provided no rationale for this opinion.  

At the Veteran's personal hearing in December 2013, and in a June 2011 statement, the Veteran asserted that he has trouble hearing in a group, and that he wore hearing protection during all of his post-service occupational and recreational noise exposure.  The Veteran also testified at his hearing that after firing the 5-inch 38 in service he had "bad ringing in his ears for some days after that."  The Veteran's wife recalled that the Veteran would talk really loud after shooting the guns for about three days afterward.

Even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the January 2011 examiner did not consider the Veteran's hearing loss in 1979.  Although that hearing loss was not representative of a hearing loss for VA disability purposes, the 1979 report does indicate that the Veteran had difficulty in the higher levels (6000 Hz. and above).  The January 2011 VA opinion is inadequate because the examiner did not consider the Veteran's contentions regarding the use of hearing protection after service during all forms of potentially damaging occupational and recreational noise exposure.  Moreover, the examiner did not consider the Veteran's statements, and those from his wife, that he first noticed a hearing loss and tinnitus for several days after the in-service acoustic trauma.  In essence, the examiner did not consider whether the damage incurred at the time of the acoustic trauma could have resulted in the current hearing loss disability, particularly given that a hearing loss at 6000 Hz and above was indicated within 5 years after service separation.  Moreover, the examiner relied on a whispered voice test performed at the time of separation to support the opinion, but it is well-established that this type of test is not an accurate measure of hearing loss.  

Given the above inadequate medical opinions, another VA examination is necessary, in order to adequately address the likely etiology of the Veteran's hearing loss and tinnitus.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the RO must issue a Statement of the Case (SOC) as to the issue of service connection for tinnitus in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013); Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of service connection for tinnitus in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  Obtain copies of any outstanding VA records pertinent to the Veteran's claim.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Properly notify the Veteran if any identified records are unavailable and further action to obtain them would be futile.  

3.  After all outstanding records are obtained, schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss and tinnitus.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss and/or tinnitus is related to excessive noise exposure in service and/or had its onset during service regardless of when the initial hearing loss was first identified.  The claims files must be reviewed and in that regard, the examiner's attention is directed to credible reports of excessive noise exposure in service and the Veteran's credible report that he experienced immediate hearing loss and/or tinnitus at the time of the acoustic trauma which lasted for several days afterward.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


